DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 04 April 2019, this is a First Action Non-Final Rejection on the Merits.  Claims 1-19 are currently pending in the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 19 recite the limitation "the arm" in lines 1-2 of the respective claims.  Specifically there is no “arm” previously claimed in any of dependent claims 10 and 18 or further as in independent claims 1 and 12, both of which claim(s) 11 and 19 are dependent upon, respectively. Therefore, there is insufficient antecedent basis for this limitation in the respective claims.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

Examiner notes wherein the claims have been addressed below in view of the prior art, as best understood by the Examiner, in light of the 35 USC 112 rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weddle et al (US 2014/0035736 A1, hereinafter Weddle) in view of Choudhury (US 2015/0022328 A1).
Regarding claim 1, Weddle discloses a system for providing remote touch of a first person to a second person, the system comprising a first device, a haptic terminal and a communication network, wherein 
the first device (Figures 1, 2 & 4, remote control(s) 110, 200, 410, 415) is associated with the first person (Figures 1, 2 & 4; at least as in paragraphs 0016, 0019-0021 and 0042), the first device comprises 

communication means (Figure 2, communication interface 250) for sending the captured data to the haptic terminal using the communication network (Figures 2, 4 & 6; at least as in paragraphs 0019-0021, 0030, 0040, 0045, 0050 and 0080, wherein the communications interface 250 may provide communications between said remote control 200 and/or one or more remotely controllable devices, and further wherein said communication may communicate via one or more networks, and further wherein a user may control a haptic effect of a remotely controllable device (i.e. stuffed animal, doll, etc.) though communication with a remote control (i.e. smartphone)); 
the haptic terminal (Figures 1, 3 & 4, remote control(s) 120, 300, 420) is associated with the second person (Figures 3, 4 & 6; at least as in paragraphs 0016, 0031-0035 and 0039-0042), the haptic terminal comprises 
receiving means (Figure 3, communication interface 350) for receiving the captured data (Figures 3, 4 & 6; at least as in paragraphs 0034-0035, 0039-0042, 0045, 0050, 0071-0073 and 0080, wherein the communication interface 350 may provide wireless communication between the remotely controllable device 300 
a processing unit (Figure 3, processor 310) configured to use the received captured data to form a control signal (Figures 3, 4 & 6; at least as in paragraphs 0031-0034, 0039-0041, 0050, 0078 and 0090, wherein the processor 310 is in communication with the communication interface 350 and is configured to receive signals from the communication interface 350 and to output signals to the communication interface 350 to communicate with other components or devices, and further wherein said processor is configured to provide one or more haptic output signals to one or more haptic output devices 340, 360 to output one or more haptic effects); 
a touch replicator (Figure 3, haptic output device 340, 360) configured to replicate touch based on the control signal, wherein the replicated touch is a caress (Figures 3, 4 & 6; at least as in paragraphs 0039-0041, 0050 and 0090, wherein a user of a remote control sends a hug and/or a kiss command (i.e. control signal) to a user of a stuffed animal (i.e. remotely controllable device) and once said signal is received, an output of said haptic effect (i.e. kiss or hug) is provided to said user with the stuffed animal).  Examiner notes wherein Applicant teaches wherein “the replicated touch is a caress. The caress is a gentle or loving touch. The caress extends affection and closeness from the first person to the second person and enhances the fundamental emotional and social connectedness (at least as disclosed in paragraph 0047 of Applicant’s disclosure).  Examiner therefore contends wherein given the broadest 
Choudhury teaches a communication system and method for providing remote touch from a first person to a second person.  Specifically, Choudhury teaches wherein at a touch screen of a first user device a touch pattern is received by a first user, wherein said touch pattern is based upon time and intensity of touch detected by the touch screen and further communicates the touch pattern data to a network, which further received by a remote control device.  Choudhury further teaches wherein said remote control device includes one or more haptic elements that provides a haptic effect for reproducing the touch pattern based on the timing and intensity reflecting said touch pattern (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Weddle, to include Choudhury’s teachings of providing a system and corresponding method for reproducing a haptic effect on a remotely controlled device, based on a touch pattern input on a remote controller which is communicatively coupled to said remotely controlled device, since 
Regarding claim 2, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein the processing unit is further configured to use the received captured data to learn a first touch pattern emanating from the first person when in use (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050).
Regarding claim 3, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein the haptic terminal is further configured to use the learned first touch pattern to control the touch replicator if the communication network is unavailable (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050).
Regarding claim 4, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein the first touch pattern comprises a start phase, an active phase and an end phase (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050, wherein the start phase is interpreted as the beginning or initial touch input for the touch pattern, the active phase is interpreted as 
Regarding claim 5, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein the haptic terminal is configured to use the active phase during a communication break for a first determined time and configured to change to the end phase after lapse of the first determined time (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050).
Regarding claim 6, in view of the above combination of Weddle and Choudhury, Weddle further discloses wherein the touch replicator comprises an arm having a first end and a second end, and a replicator surface having a size of 7-227 mm2 arranged on the first end of the arm (at least as in paragraphs 0027-0028, 0040 and 0050, wherein said user of a remote control sends a hug and/or a kiss command (i.e. control signal) to a user of a stuffed animal (i.e. remotely controllable device) and once said signal is received, an output of said haptic effect (i.e. kiss or hug) is provided to said user with the stuffed animal).  Examiner notes wherein Weddle as modified by Choudhury discloses the claimed invention except for specifically wherein the replicator surface has a size of 7-227 mm2 arranged on the first end of the arm.  Examiner contends wherein it would have been obvious to on having ordinary skill in the art at the time of the invention was made to provide an appropriate (i.e. conveyable) size of a touch replicator surface to convey a user’s touch replication, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges (i.e. replicator area) involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, in view of the above combination of Weddle and Choudhury, Weddle further discloses wherein the touch replicator comprises at least one actuator configured to move the arm in respect to a pivot point, the pivot point arranged on the second end of the arm (at least as in paragraphs 0027-0028, 0040 and 0050, wherein said user of a remote control sends a hug and/or a kiss command (i.e. control signal) to a user of a stuffed animal (i.e. remotely controllable device) and once said signal is received, an output of said haptic effect (i.e. kiss or hug) is provided to said user with the stuffed animal).
Regarding claim 8, in view of the above combination of Weddle and Choudhury, Weddle further discloses wherein the at least one actuator is configured to move the arm in two opposite directions (at least as in paragraphs 0027-0028, 0040 and 0050, wherein said user of a remote control sends a hug and/or a kiss command (i.e. control signal) to a user of a stuffed animal (i.e. remotely controllable device) and once said signal is received, an output of said haptic effect (i.e. kiss or hug) is provided to said user with the stuffed animal).
Regarding claim 9, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein movement of the touch replicator follows a trajectory of the pointer along the first touch sensor with a determined relative speed (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050, specifically regarding the time (i.e. duration) and intensity (i.e. pressure, force, etc.) of touch at each of a plurality of array or pixel points of the touch screen).
Regarding claim 10, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein the first touch sensor is further 
Regarding claim 11, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein the at least one actuator is further configured to move the arm in two additional directions to enable movement in a three-dimensional space (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050, specifically regarding the time (i.e. duration) and intensity (i.e. pressure, force, etc.) of touch at each of a plurality of array or pixel points of the touch screen).
Regarding claim 12, Weddle discloses a method for providing remote touch of a first person to a second person, wherein the first person is associated with a first device (Figures 1, 2 & 4, remote control(s) 110, 200, 410, 415) and the second person is associated with a haptic terminal (Figures 1, 3 & 4, remote control(s) 120, 300, 420) communicably coupled to the first device by a communication network (Figures 1-4 & 6; at least as in paragraphs 0016, 0019-0021, 0031-0035 and 0039-0042), the method comprising: 
capturing data related to a sliding movement of a pointer (user’s finger) along a first touch sensor (Figure 2, touch-sensitive display 230) of the first device (Figure 2; at least as in paragraphs 0019-0022 and 0025, wherein the touch-sensitive display 230 detects the location or pressure, or both, of a user’s finger in response to a user hovering over, touching or pressing the touch-sensitive display 230); 

receiving the captured data by receiving means (Figure 3, communication interface 350) of the haptic terminal (Figures 3, 4 & 6; at least as in paragraphs 0034-0035, 0039-0042, 0045, 0050, 0071-0073 and 0080, wherein the communication interface 350 may provide wireless communication between the remotely controllable device 300 and remote control 200, and further wherein said communication device is capable of receiving commands from the remote control 200); 
forming a control signal, using the received captured data, by a processing unit (Figure 3, processor 310) of the haptic terminal (Figures 3, 4 & 6; at least as in paragraphs 0031-0034, 0039-0041, 0050, 0078 and 0090, wherein the processor 310 is in communication with the communication interface 350 and is configured to receive signals from the communication interface 350 and to output signals to the communication interface 350 to communicate with other components or devices, and further wherein said processor is configured to provide one or more haptic output signals to one or more haptic output devices 340, 360 to output one or more haptic effects); and 

Choudhury teaches a communication system and method for providing remote touch from a first person to a second person.  Specifically, Choudhury teaches wherein at a touch screen of a first user device a touch pattern is received by a first user, wherein said touch pattern is based upon time and intensity of touch detected by the 
Regarding claim 13, in view of the above combination of Weddle and Choudhury, Choudhury discloses the method further comprising learning a first touch pattern, emanating from the first person, using the received captured data by the processing unit (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050).
Regarding claim 14, in view of the above combination of Weddle and Choudhury, Choudhury discloses the method further comprising controlling the touch replicator of the haptic terminal, when the communication network is unavailable, by using the learned first touch pattern, the first touch pattern comprising a start phase, an active phase and an end phase (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050, wherein the start phase is interpreted as the beginning or initial touch input for the touch pattern, the active phase is interpreted as the touch motion detected between the start phase and end phase, and the end phase is interpreted as the completion of the touch pattern).
Regarding claim 15, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein the active phase is used by the haptic terminal during a communication break for a first determined time, and changed to the end phase after lapse of the first determined time (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050).
Regarding claim 16, in view of the above combination of Weddle and Choudhury, Weddle discloses the method further comprising moving an arm of the touch replicator in two opposite directions by at least one actuator of the touch replicator (at least as in paragraphs 0027-0028, 0040 and 0050, wherein said user of a remote control sends a hug and/or a kiss command (i.e. control signal) to a user of a stuffed animal (i.e. remotely controllable device) and once said signal is received, an output of said haptic effect (i.e. kiss or hug) is provided to said user with the stuffed animal).
Regarding claim 17, in view of the above combination of Weddle and Choudhury, Choudhury further discloses wherein movement of the touch replicator 
Regarding claim 18, in view of the above combination of Weddle and Choudhury, Choudhury discloses the method further comprising capturing data related to pressure applied by the pointer along the first touch sensor (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050, specifically regarding the time (i.e. duration) and intensity (i.e. pressure, force, etc.) of touch at each of a plurality of array or pixel points of the touch screen).
Regarding claim 19, in view of the above combination of Weddle and Choudhury, Choudhury discloses the method further comprising moving the arm, by the at least one actuator, in two additional directions to enable movement in a three-dimensional space (abstract; Figures 1-4; at least as in paragraphs 0023-0027, 0029-0032 and 0049-0050, specifically regarding the time (i.e. duration) and intensity (i.e. pressure, force, etc.) of touch at each of a plurality of array or pixel points of the touch screen).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664